Citation Nr: 0009446	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  97-03 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a fracture of the left ankle, to include a 
tender scar.  

2.  Entitlement to an initial compensable evaluation for 
residuals of a spinal fracture at D4.  

3.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left fibula and separation of 
the distal tibiofibular joint.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION


The veteran served on active duty from November 1992 to 
February 1996.  

This matter is before the Board of Veterans' Appeals (the 
Board) on an appeal of a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  At the time of that decision, 
the veteran was a resident of Blytheville, Arkansas.  

It is noted that on a VA Form 21-4138, dated in May 1996, the 
veteran requested a personal hearing at the RO.  A hearing 
was scheduled for October 1996; the veteran asked to have it 
rescheduled.  

The hearing was rescheduled and the notice thereof was sent 
to the Blytheville address of record.  A notation is of 
record that the veteran failed to report to the rescheduled 
hearing set for January 23, 1997.  Notice to the veteran that 
the case was to be forwarded to the Board was sent in March 
1997 to that same address.

The Board remanded the case for specific development, in a 
decision in June 1998, at which time the Arkansas address was 
the one to which communications were addressed and the 
decision sent.  And at the time of that remand decision, the 
Board showed the North Little Rock, Arkansas VARO as the one 
of record, absent official information to the contrary at 
that time.

Nonetheless, other documents in the file at about that same 
time show that transfer of the file for purposes of 
effectuating the Board's remand eventually went through 
Cleveland, Ohio.  

Thus, it is unclear from the documents of record just when 
that change became necessary, i.e., that the veteran was 
residing in and/or had notified VA of his residence in Ohio.  

If the veteran's residential change had taken place prior to 
and/or during the time that the case was being forwarded to 
the Board, it is possible that the veteran never received the 
information as to the hearing rescheduling.

In any event, correspondence to the veteran dated in August 
1998 asking him for additional information was sent to a 
Columbus, Ohio address.  It is clear from the evidence of 
record that the notification that he had been scheduled for a 
VA examination also went to the Columbus address, as noted 
thereon; and in fact, the facility in which the examination 
was scheduled was itself located in Ohio. 

In the meantime, a VA Form 119 dated in August 1998 is of 
record relating to a misdirected check payable from VA to the 
veteran which had been sent to the Columbus address, and 
identifying that his new address was Blytheville, Arkansas 
(at a street address different from that shown in abovecited 
prior references).

Thereafter, all communications between VA and the veteran 
with regard to that check and related monetary matters such 
as direct deposit, etc., were properly directed to the 
Arkansas address.  

However, all communications with regard his VA examination, 
and in fact, even in reference to his claim being returned to 
the Board absent his appearing for said examination in 
Columbus, were sent to a (previously valid, and of record) 
Columbus address.  

The most recent such communication and attachments, sent in 
January 1999 from the Board, were also sent to the Columbus 
address, and returned to the Board with the notation that the 
forwarding order had expired.  

The VARO now shown on the claims file as having jurisdiction 
thereon is Cleveland, Ohio, although it is not clear that 
this is appropriate.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (the Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Court has also held that a determination with regard to 
entitlement to the assignment of specific ratings must be 
made upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The assignment of a particular diagnostic code is completely 
dependent upon the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  Any change in diagnostic codes must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).  All rating codes must be considered.  See 
also Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Initially, the Board finds that the veteran's claim of 
entitlement to an initial compensable evaluation for his 
various disabilities is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of his 
problems (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
initial compensable evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  

The Board notes that this case involves an appeal as to the 
initial rating of disabilities, rather than an increased 
rating claim where entitlement to compensation had previously 
been established.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  

The veteran has claimed entitlement to a compensable 
evaluation for residuals of a spinal fracture at D4 under 
Code 5291 which provides the rating criteria for evaluation 
of a spinal injury based on limitation of motion of the 
dorsal spine.  

The veteran has claimed entitlement to a compensable 
evaluation for residuals of a fracture of the left fibula and 
separation of the distal tibiofibular joint.  This disability 
is currently evaluated as noncompensably disabling under 
Diagnostic Code 5262 although there are other potentially 
applicable Diagnostic Codes.  

The veteran has also claimed entitlement to an increased 
rating for residuals of a fracture of the left ankle, to 
include a tender scar.  This disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 7804 
although other applicable Diagnostic Codes might relate to 
ankle impairment rather than scarring and thus involve an 
assessment based on limitation of motion or pain, etc.

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  


In pertinent part, 38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion. 

Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like. 

38 C.F.R. § 4.45 provides: 

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes. 

Inquiry will be directed to these 
considerations: 

	(a) Less movement than normal (due 
to ankylosis, limitation or blocking, 
adhesions, tendon tie up, contracted 
scars, etc.). 

	(b) More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

	(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

	(d) Excess fatigability. 

	(e) Incoordination, impaired ability 
to execute skilled movements smoothly. 

	(f) Pain on movement, swelling, 
deformity or atrophy of disuse.  
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.  For the purpose of 
rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; 
multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions. 

As noted in the prior Board remand, the most recent 1996 VA 
examinations did not adequately evaluate or otherwise portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  

The Board notes that the veteran complained at the time of 
the examinations that he was forced to leave a job shortly 
after starting due to back pain.  The veteran also reported 
that he experienced pain in his left ankle after prolonged 
standing or walking.  

In light of the above discussion, it is opinion of the Board 
that a contemporaneous and thorough VA examination would be 
of assistance to the Board in clarifying the nature of the 
appellant's service connected disabilities and would be 
instructive with regard to the appropriate disposition of the 
issues submitted for appellate consideration.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

In order to afford the veteran all due process of law and 
development of his well-grounded claim, accordingly, this 
case is REMANDED for further development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  After determining the current 
appropriate address for the veteran, the 
RO should clarify whether he still wishes 
to provide testimony at a personal 
hearing, and if so, such should be 
scheduled.

3.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of postservice 
treatment from all health care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
pertinent to his claims.  After obtaining 
any necessary authorization, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified which have not 
previously been secured.  

Regardless of the response from the 
veteran, the RO should obtain any 
current, outstanding VA treatment 
records.

4.  The RO should arrange for a VA 
examination by an orthopedic surgeon in 
order to determine the nature and extent 
of severity of the residuals of the 
fracture of the dorsal spine, residuals 
of the fracture of the left fibula and 
residuals of the fracture of the left 
ankle.  Any further indicated special 
studies should be conducted.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the appellant's service 
connected residuals of the fracture of 
the dorsal spine, residuals of the 
fracture of the left fibula and residuals 
of the fracture of the left ankle in 
light of the provisions of 38 C.F.R. §§ 
4.40, 4.45.  It is requested that the 
examiner provide explicit responses to 
the following questions:

(a)  Do the service connected residuals 
of the fracture of the dorsal spine, 
residuals of the fracture of the left 
fibula and residuals of the fracture of 
the left ankle involve only the joint 
structures, or do they also involve the 
muscles and nerves?  

(b)  Do the service connected residuals 
of the fracture of the dorsal spine, 
residuals of the fracture of the left 
fibula and residuals of the fracture of 
the left ankle cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
can not be quantified, the examiner 
should so indicate.

(c)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service connected 
disabilities, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service 
connected disabilities, or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service 
connected residuals of the fracture of 
the dorsal spine, residuals of the 
fracture of the left fibula and residuals 
of the fracture of the left ankle.

(d)  The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service connected 
disabilities, and if such overlap exists, 
the degree to which the non-service 
connected problem(s) creates functional 
impairment that may be dissociated from 
the impairment caused by the service 
connected disabilities.  

If the functional impairment created by 
the non-service connected problem can not 
be dissociated, the examiner should so 
indicate.  Any opinions expressed must be 
accompanied by a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
increased evaluations for residuals of 
the fracture of the dorsal spine, 
residuals of the fracture of the left 
fibula and residuals of the fracture of 
the left ankle with application of 
38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca 
v. Brown, op. cit.  The RO should also 
document its consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (1999).  
Consideration should also be given to 
staged ratings pursuant to Fenderson v. 
West, op. cit. 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


